Citation Nr: 0111183	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  94-49 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
sarcoidosis.

2.  The propriety of the initial 10 percent rating for 
allergic rhinitis, status post submucosal resectioning.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 decision by the Washington, 
D.C., Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claims for service connection 
for sarcoidosis, an eye disorder (claimed as blurred vision), 
and a sinus disability, for failure to submit evidence which 
was new and material to the aforementioned claims.

In an October 1992 decision, the RO determined that the 
denial of service connection for a sinus disability was 
clearly and unmistakably erroneous and granted the veteran 
service connection and a noncompensable evaluation for 
allergic rhinitis, status post submucosal resectioning.  The 
veteran submitted a notice of disagreement with the 
noncompensable evaluation in October 1992, and in a September 
1994 RO rating decision he was granted a 10 percent rating 
for allergic rhinitis.  The veteran continued his 
disagreement with this evaluation.

When the veteran's claim was before the Board in April 1998, 
the Board determined that new and material evidence had not 
been submitted in order to reopen the claim of service 
connection for an eye disorder, claimed as blurry vision.  
The Board remanded the issue of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for sarcoidosis as well as the claim for an 
increased evaluation for allergic rhinitis from 10 percent.


FINDINGS OF FACT

1.  An unappealed RO decision in February 1990 denied 
reconsidering a previous denial of service connection for 
sarcoidosis.

2.  Evidence submitted subsequent to the February 1990 RO 
denial of service connection for sarcoidosis bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
sarcoidosis.

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
allergic rhinitis has been manifested by moderate crusting 
and ozena; the veteran has not had massive crusting and 
marked ozena with anosmia.


CONCLUSIONS OF LAW

1.  The RO's February 1990 decision is final as to the claim 
for service connection for sarcoidosis. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(2000).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for sarcoidosis has 
been submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

3.  An initial rating of 30 percent for allergic rhinitis, 
status post submucosal resectioning is warranted for the 
entire rating period from the grant of service connection to 
the present.   38 U.S.C.A. § § 1155, 5107 (b) (West 1991); 38 
C.F.R. §§ 4.7, 4.97 Diagnostic Code 6501, (regulation in 
effect prior to October 7, 1996); 4.97, Diagnostic Code 6522, 
(regulation in effect after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show numerous diagnoses of allergic 
rhinitis and sinusitis, but no diagnoses of sarcoidosis.  

Copies of VA treatment records were submitted from 1982 to 
1983.  They show that in June 1982, the veteran was diagnosed 
with acute sinusitis.  The records also show that the veteran 
was seen for allergic rhinitis.  However, there was not 
evidence of crusting, ozena, or anosmia.  

The veteran underwent a VA examination in May 1983.  
Diagnosis was allergic rhinitis; postoperative status right 
nasal reconstruction with residuals.  A VA chest x-ray from 
May 1983 shows that the veteran had a right hilar 
lymphadenopathy associated with a peripheral pulmonary 
infiltrate in the right lower lobe.  The examiner stated that 
primary active tuberculosis was a favored diagnosis but other 
fungal or saprophytic infection could not be excluded.  

By rating decision dated November 1983, the RO determined 
that there was nothing in the service medical records to 
indicate sarcoidosis was present nor was it likely that it 
was diagnosed and found to manifest itself to a compensable 
degree within the one year presumptive period.  

Private treatment records show that the veteran was seen for 
sarcoidosis in December 1985.  

By rating action dated February 1990, the RO determined that 
they could not reconsider their previous denial for service 
connection for sarcoidosis.  Evidence submitted subsequent to 
this decision is summarized below:

Numerous treatment records from various Army hospitals were 
submitted from 1983 to 1997 showing treatment for 
sarcoidosis.  

In January 1992, copies of VA treatment records were 
submitted from 1983 to 1991.  They show that in June 1983, 
the veteran was diagnosed with pulmonary sarcoidosis.  

The veteran underwent a VA examination in July 1994.  The 
veteran complained of constant postnasal drip causing a 
chronic cough that was worse during hot humid weather.  
Examination showed that there was 3+ congestion of the nasal 
mucosa and 2+ edema of the nasal mucosa on both sides.  There 
was no evidence of nasal polyps.  The lungs were clear to 
percussion and auscultation.  Diagnoses were good general 
health; chronic allergic rhinitis; status post bilateral 
submucosal resection; and chronic sinusitis.  A VA x-ray 
report provided an impression of bilateral interstitial 
infiltrate which could not be separated from allergic change, 
and thoracic cage deformity.  

A VA x-ray report from July 1994 provided an impression of 
bilateral interstitial infiltrate which could not be 
separated from allergic change.

The veteran was afforded a hearing before the Board in 
October 1997, a transcript of which has been associated with 
the claims folder.  Most of the veteran's testimony was in 
regard to his sarcoidosis.  The veteran testified that he 
used to take Humibid, Deconamine, and a nasal spray for his 
rhinitis.  He testified that he had never had polyps in his 
sinus tract or nasal tract.  He stated that in the mornings, 
his right nostril was completely clogged.  He testified that 
medication gave him some relief, but he never felt as if he 
had normal air passage.  

In December 1998, the NPRC reported that the veteran's 
service medical records were furnished to the RO in June 
1983. 

In May 1999, the Department of the Army at Ft. Jackson 
reported that they did not have any medical records for the 
veteran.  

The veteran underwent a VA examination for respiratory 
diseases in October 1999.  The examiner stated that he had 
reviewed the veteran's claims file, and that the veteran had 
sarcoidosis diagnosed in June 1983.  The examiner noted that 
the veteran's Tine Test was negative in 1979 and 1980, and 
that a chest x-ray from separation in June 1981 showed 
congenital hypoplasia of the left 4th rib but no other 
abnormalities noted.  It was noted that the veteran did not 
have any respiratory complaints at the time of separation.  

The examiner commented that prior to being discharged in June 
1981, he recalled having a persistent cough, especially 
during the summer months.  The examiner noted that the cough 
would sometimes be productive and would usually respond to 
over-the-counter decongestants.  The veteran also recalled 
having some shortness of breath at that time.  He remembered 
being unable to participate in sports as vigorously as he 
used to.  He remembered having decreased stamina during the 
day when he worked as a food handler.  During his last PT 
test in the military, he remembered having difficulty running 
50 yards because of shortness of breath due to coughing.  The 
veteran thought that his PPD became positive in 1977, but 
that he did not receive any therapy.  His chest x-ray was 
negative at the time so he was returned to duty as a food 
handler.  He smoked up to 10 cigarettes /day for about 1 year 
in 1973.  He stated that he stopped smoking cigarettes and 
would smoke 1 to 2 small cigars per week on average, until 3 
years ago, when he stopped smoking completely.  

Regarding diagnostic tests, it was noted that pulmonary 
function tests were done on December 1999 and were normal.  
Diagnosis was sarcoidosis with pulmonary and possibly hepatic 
involvement, as well as secondary hypercalcinuria with 
recurrent nephrolithiasis due to calcium oxalate stones.  The 
examiner commented that according to the records, the 
veteran's June 1981 chest X-ray at separation did not show 
any pulmonary abnormalities, and he did not list any 
respiratory complaints in his separation physical.  The 
examiner commented that the veteran did not have another 
chest x-ray until May 1983, and that chest X-ray was 
abnormal.  The examiner commented that therefore, he did not 
see any definitive evidence that the veteran had sarcoidosis 
when he separated from the military.  The examiner opined 
that the veteran developed sarcoidosis some time between June 
1981 and May 1983.  

A VA x-ray report from October 1999 noted that the veteran 
had minimal increased interstitial markings.  

The veteran underwent a VA examination in December 1999.  It 
was noted that the results of x-rays taken while the veteran 
was in the military were not known.  It was noted that 
subsequent x-rays taken while the veteran was a military 
dependent revealed that the paranasal sinuses were normal.  
The veteran noted that he had a whitish discharge from his 
nose on and off, and that he had notable dyspnea on exertion 
probably secondary to sarcoidosis.  It was noted that there 
was no definite confirmed diagnosis of sinusitis.  Other 
symptoms that the veteran experienced included that the 
veteran frequently had thickened mucus that organized into 
small, gelatin like consistency.  The veteran noted no 
specific incapacitation for his nasal symptoms.  

Examination showed a deviated nasal septum to the right with 
approximately 25 percent right nasal obstruction.  The nasal 
mucosa was generally pink to pinkish red and dry.  No 
discharge was noted.  The nasal pharynx had no masses and was 
dry, and there was no discharge.  The mouth and oropharynx 
were normal.  The hypopharynx and larynx were normal.  There 
was no specific tenderness over the sinuses except that there 
was an area of tenderness near the site of the 
zygomaticomaxillary complex fracture.  

Diagnoses were allergic rhinitis; deviated nasal septum, 
residual status/post septoplasty in 1975; systemic 
sarcoidosis with sarcoidosis rhinitis; and status post right 
zygomaticomaxillary complex fracture, right.  The examiner 
stated that the veteran's disease processes were complex and 
originated from multiple sites.  The examiner commented that 
sarcoidosis was a systemic illness which affected the 
respiratory tract often in its entirety and the allergic 
rhinitis was known to affect the entire respiratory tract as 
well.  The examiner commented that the deviated nasal septum 
was confined to the nose.  

A VA addendum was prepared in June 2000 regarding the 
veteran's allergic rhinitis.  Regarding the question of 
whether the veteran had moderate secretion that was 
attributed to his allergic rhinitis, the examiner stated not 
on December 2, 1999, but by history yes.  Regarding whether 
the veteran had moderate crusting and ozena, the examiner 
stated yes.  The examiner stated that by history, however, 
the veteran only had rhinitis sica which was clinically a 
dry, mildly inflamed, pinkish-red, nasal mucosa by 
examination.  However, the examiner also commented later on 
the worksheet that the veteran had moderate crusting and 
ozena by history, but not on the examination of December 
1999.  The examiner stated that the veteran did not have 
atrophic changes, and did not have massive crusting with 
marked ozena.  The examiner stated that the veteran did not 
have anosmia, and specifically noted all of the treatment 
records that indicated no anosmia.  The examiner commented 
that there were no nasal polyps present, and that there were 
not nasal polyps noted on any prior examination, even going 
back to the examination and surgery of 1975 at the 97th 
General Hospital in Frankfurt.  

The examiner commented that the veteran did not have greater 
than 50 percent obstruction on both sides, and did not have 
complete obstruction on one side.  The examiner commented 
that the veteran did not have polyps that were a 
manifestation of his allergic rhinitis and did not have 
definite atrophy of internasal structure.  The examiner 
commented that the veteran did not have mild secretion that 
was attributable to his allergic rhinitis.  Final diagnoses 
were allergic rhinitis; deviated nasal septum (residual 
status post septoplasty, 1975; systemic sarcoidosis rhinitis, 
early, mild; status post right zygomatical maxillary complex 
fracture, stable; and rhinitis sica secondary to diagnosis of 
systemic sarcoidosis rhinitis, early, mild.  

In November 2000, additional treatment records were submitted 
from Kaiser Permanente to the Board from July 1998.  They do 
not show treatment for rhinitis.  The veteran requested an 
opportunity to be re-evaluated based on all of his medical 
records.  

Analysis

Laws and regulations regarding new and material evidence.

Under 38 C.F.R. § 3.156 (a) (2000), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for 
sarcoidosis.

By decision dated February 1990, the RO determined that they 
could not reconsider its previous denial for service 
connection for sarcoidosis.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 
(2000).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for sarcoidosis.  When the veteran was initially 
denied service connection for sarcoidosis in November 1983, 
it was determined that there was nothing in the service 
medical records to indicate that sarcoidosis was present or 
manifested itself to a compensable degree within the one year 
presumptive period.

Since the February 1990 denial, the veteran underwent a VA 
examination in October 1999, wherein the examiner opined that 
the veteran developed sarcoidosis sometime between June 1981 
and May 1983.  This medical opinion is new in that it is not 
merely cumulative of other evidence of record.  

The medical opinion is also material to the veteran's claim.  
Specifically, it raises the possibility that the veteran 
developed sarcoidosis within the one year presumptive period 
ending in June 1982.  The newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.  


The propriety of the initial 10 percent rating for allergic 
rhinitis, status post submucosal resectioning.

The veteran claims that the initial 10 percent rating 
assigned for his allergic rhinitis was not adequate.  With 
regard to this rating, there is no reasonable possibility 
that further development would aid in substantiating the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of allergic rhinitis.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  The RO 
did consider all of the evidence following the grant of 
service connection, so the veteran's claim is in appropriate 
appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

During the pendency of this appeal, the rating criteria for 
respiratory conditions, to include rhinitis were changed 
effective October 7, 1996. 61 Fed. Reg. 46720 (1996) 
(codified at 38 C.F.R. § 4.97).  Diagnostic Code 6501 was 
discontinued and replaced by Diagnostic Codes 6522, 6523, and 
6524.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The RO considered 
the veteran's claim under both the new regulations, 38 C.F.R. 
§ 4.97, Diagnostic Codes 6522, and the old regulations, 38 
C.F.R. § 4.97, Diagnostic Codes 6501.  The RO appropriately 
evaluated the medical evidence applying both the old criteria 
and the new criteria and concluded that the veteran was 
entitled to no higher than a 10 percent rating under either 
criteria.

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  As the RO 
has considered the veteran's claim under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.

Under the old regulations, prior to October 7, 1996, rhinitis 
is rated under Diagnostic Code 6501.  Evidence of chronic 
atrophic rhinitis with definite atrophy of the intranasal 
structure and moderate secretion warranted a 10 percent 
rating. 38 C.F.R. § 4.97, Diagnostic Code 6501.  Evidence of 
moderate crusting and ozena and atrophic changes warranted a 
30 percent rating; massive crusting and marked ozena with 
anosmia warranted a 50 percent rating. Id.  

In order to receive a 30 percent rating under the old 
diagnostic criteria, the evidence must show that there is 
moderate crusting and ozena, atrophic changes.  The evidence 
is ambiguous regarding whether there was moderate crusting 
and ozena.  In June 2000, a VA examiner prepared an addendum 
to his December 1999 VA examination, and commented that the 
veteran had moderate crusting and ozena.  He seemed to 
contradict himself later in the addendum when he stated that 
the veteran had moderate crusting and ozena by history, but 
not on the examination of December 1999.  As the record is 
ambiguous regarding whether the veteran has moderate crusting 
and ozena, it is determined that under 38 C.F.R. § 4.7, a 30 
percent initial rating for rhinitis more nearly approximates 
the veteran's degree of disability than a 10 percent rating.  
It is also worth noting that the veteran's claim has been in 
appellate status since 1992.

For a 50 percent initial rating for rhinitis under the old 
diagnostic criteria, the evidence must show massive crusting 
and marked ozena and anosmia.  The treatment records do not 
show such findings.  Also, in the June 2000 addendum, the 
examiner specifically commented that the veteran did not have 
massive crusting with marked ozena, did not have anosmia, and 
furthermore, that the treatment records did not indicate 
anosmia.  Accordingly, the evidence does not show that the 
veteran is entitled to a 50 percent initial rating for 
rhinitis when the old regulations are applied to the 
veteran's disability picture.  

Under the revised regulations, effective October 1996, 
rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6522 allergic or vasomotor rhinitis. 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (1997).  Under Diagnostic Code 6522, a 
30 percent rating is warranted for allergic or vasomotor 
rhinitis with polyps. Id.  A 10 percent rating is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side. Id.  As a 30 
percent rating is the highest rating for atrophic rhinitis, 
the veteran is not entitled to higher initial rating than 30 
percent when under the new regulations.  

Based on the foregoing, the veteran's initial rating for his 
allergic rhinitis is increased to 30 percent, but no higher, 
for the entire period from the grant of service connection to 
the present.  38 C.F.R. § § 4.7, 4.97 Diagnostic Codes 6501, 
(regulations in effect prior to October 7, 1996); 4.97, 
Diagnostic Codes 6522, (regulations in effect after October 
7, 1996).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's allergic rhinitis.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for sarcoidosis, the claim is 
reopened.

The initial rating assigned for allergic rhinitis, status 
post submucosal resectioning is increased to 30 percent for 
the entire rating period.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim for 
service connection for sarcoidosis was reopened on the basis 
that new and material evidence had been submitted pursuant to 
Elkins and Winters.  The next step is to address the question 
of whether service connection is warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the second part of the three-part test set forth by the Court 
in Elkins (determination as to whether the veteran has 
submitted a well-grounded claim pursuant to 38 U.S.C.A. 
§ 5107 (a)), is no longer for application.

However, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Because the RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

The evidence shows that the first diagnosis of sarcoidosis on 
record is from June 1983.  A VA chest x-ray from May 1983 
shows that the veteran had a right hilar lymphadenopathy 
associated with a peripheral pulmonary infiltrate in the 
right lower lobe.  The examiner stated that primary active 
tuberculosis was a favored diagnosis but other fungal or 
saprophytic infection could not be excluded.  In October 
1999, a VA examiner opined that the veteran developed 
sarcoidosis some time between June 1981 and May 1983.  

In light of the need to remand for compliance with the VCAA, 
the veteran should be afforded a VA examination that 
discusses the nature and etiology of his sarcoidosis.  In 
determining whether the veteran's sarcoidosis was incurred in 
service or within one year of service, the examiner should 
specifically discuss the veteran's being treated for 
sinusitis at a VA Medical Center in June 1982.  The examiner 
should also discuss the possibility of the veteran's 
sarcoidosis being related to his service-connected allergic 
rhinitis.  

Accordingly, this case is REMANDED for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
sarcoidosis that have not already been 
associated with the claims folder.  

3.  The veteran should be scheduled for a 
VA respiratory examination.  The examiner 
must thoroughly review the claims folder 
in conjunction with evaluating the 
veteran.  The examiner should 
specifically answer the following 
questions regarding the veteran's 
sarcoidosis:

a.  What was the time of the initial 
onset of the veteran's sarcoidosis?  
Such opinions should include a 
discussion of the veteran's being 
treated for sinusitis at a VA 
Medical Center in June 1982.

b.  Is the veteran's sarcoidosis 
related to his service-connected 
allergic rhinitis?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  The RO should readjudicate the 
veteran's claim for service connection for 
sarcoidosis.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



